Case 1:20-cv-02862-AKH Document 37-1 Filed 08/27/20 Page 1 of 6




                         EXHIBIT A
Case
Case 1:20-cv-02862-AKH
     1:20-cv-02862-AKH Document
                       Document 37-1
                                15-2 Filed
                                     Filed 08/27/20
                                           06/16/20 Page
                                                    Page 2
                                                         1 of
                                                           of 6
                                                              5




                         EXHIBIT B
Case
Case 1:20-cv-02862-AKH
     1:20-cv-02862-AKH Document
                       Document 37-1
                                15-2 Filed
                                     Filed 08/27/20
                                           06/16/20 Page
                                                    Page 3
                                                         2 of
                                                           of 6
                                                              5
Case
Case 1:20-cv-02862-AKH
     1:20-cv-02862-AKH Document
                       Document 37-1
                                15-2 Filed
                                     Filed 08/27/20
                                           06/16/20 Page
                                                    Page 4
                                                         3 of
                                                           of 6
                                                              5
Case
Case 1:20-cv-02862-AKH
     1:20-cv-02862-AKH Document
                       Document 37-1
                                15-2 Filed
                                     Filed 08/27/20
                                           06/16/20 Page
                                                    Page 5
                                                         4 of
                                                           of 6
                                                              5
Case
Case 1:20-cv-02862-AKH
     1:20-cv-02862-AKH Document
                       Document 37-1
                                15-2 Filed
                                     Filed 08/27/20
                                           06/16/20 Page
                                                    Page 6
                                                         5 of
                                                           of 6
                                                              5
